Title: From George Washington to Samuel Washington, 6 December 1771
From: Washington, George
To: Washington, Samuel



Dear Brother,
Mount Vernon Decr 6th 1771.

Your Letter of the 30th Ulto came to my hands the 3d Instt—That Mr Smith is dead, is no wonder; that he lived so long, is a matter of some surprize to me, as every body expected to have the burying of him into whose house he came—What a pretty situation your family would have been in, if he had obtaind leave to Innoculate? after having receivd the Infection you would have been left to the mercy of Providence; for I was morally sure he could ⟨not live to carry⟩ you through it at any rate & I suppose the little fatiegue, & trouble he must have undergone would necessarily have hasten’d his end. This being his Situation, what a Madman must he have been, to quit his House & Friends in pursuit of so vain a shadow? to persist in it to the last; argued something of insanity.
I cannot help thinking, that you & our Friend Warner, are a little out of luck to be pesterd in the manner I hear you are, with

Glostonian’s in pursuit of Land—and I cannot help thinking also that, our Brother Charles is acting the part of a madman, to Rent his land to People of such force, who must, in the nature of things cut down and destroy his Land to all Intents & purposes; to the manifest injury of his Children, who would otherwise consider those Lands as by odds the most valuable part of their Inheritance.
You wrote me word sometime ago that a Tenant of mine, was desirous of raising money in your hands for the discharge of his Rent; if you think there is a probability of his doing of it, I should much rather take it in that way, than by distress, & should be glad if you would order it so accordingly, & ask the other’s, as you may accidentally see them, in what manner they purpose to pay; as I am resolvd, so soon as Gholson’s Rent for the present year becomes due, to destrain for the whole; as I also will for all the Arrearages of Kennedy’s after March when I think by his Lease I have a right so to do.
Mr Warner Washington told me that, he did not doubt but some of the lowlander’s (that were in pursuit of Land) would be very glad to Rent that ⟨place⟩ of Kennedy’s after his term expires, which will be at Christmas in the next year; if so, I would Rent all that remains untenanted on the left hand side of the Road from my Brother John’s place to Doctr McCarmick’s containing as near as I can guess about 600 Acres—If I gave a lease it should not be for a less Rent than £40 a year as that is not more than the Interest of the money I could sell the Land for if so much; I would not have you agree with any one for it even at this Rent, as there is a person wanting it, that I should Incline to give the preference to, but I should be glad you would intimate the matter to any that may be in want by way of sounding them the result of which please to let me know—the Wood Land between the Road aforementioned & your Line of the Surplus Land I shall always reserve by way of Support to the Tract as I expect to have most of the other Timber destroy’d notwithstanding the clause in my Leases reserving a certain proportion of wood to each Lott. I have a small Tract of Land lying between the Lines of Mr Wormley Mr Keith, Mr Alexander, the Land of the Tract Surveyed in the name of Richd Sanford, & Colo. George Lee, which I would sell. By the Proprietors Deed it should contain 183 Acres; but by Plotting the Courses & measuring the figure

they make, there is 273 Acres which of them is right or whether either, I do not know—but I told Mr Warner Washington I would take £250 for it be it more or less—or if he has nevr offered it to any body I would rather take 25/an Acre, & stand to the measure of it myself if it lyes in your way to mention this matter to any of the Land buyer’s I should be obligd to you as it is only fit to be sold, or Rented & possibly would not rent for the Interest of the Money.
If Mr Keith and you are upon friendly terms, I should be obligd to you if you could discover from him whether he would sell a tract of Land which he holds in this County & upon what terms—I do not want it myself but have promised to come at this knowledge (if I can) in behalf of another and do not know how to do it unless you can assist me.
I hope it is unnecessary for me to add that, I shall always think myself very happy in seeing you here whenever you can make it convenient. I have been expecting my Brother John & Mr Lawe Washington with their Wives; but do not well know what to think of their coming now, as John was to have been up to Frederick & down again before this and I learn from Crawford that he has not made the Trip as yet. The two old Burgesses are chosen for Richmond; but Colo. F. Lee’s Electn I hear is to be disputed by Muse, who it is said was within two of him—Lee’s are again chosen for Westmoreland, & the squire it seems by Colo. Phi⟨lip⟩ Lee’s making abt 30 Votes on the day of Election; Alexander & Peyton are Elected for Stafford; Jones & Fitzhugh for King George—Grymes shut out of Spotssylvania & Grayson disappointed in Prince Wm the old ones being choose & in our County no Pole was taken. Mrs Washington &ca present their Love to my Sister & yrself along with that of Dr Sir Yr Most affect. Br.

Go: Washington

